Clinton, J.
In tendering money to redeem property sold at a tax sale, the strict formalities required for a real tender need not be complied with ; a simple offer of the amount of taxes, interest :and costs, is sufficient. 5 An. 675; 24 An. 524.
. 2. Where the offer to redeem is made within one year from the sale, and refused by the purchaser, the action to redeem need not be. instituted within one year; the tax purchaser is in fault for not receiving the redemption money, and the action to enforce the right, thus preserved, will only be prescribed by ten years, like the action to enforce the conditions of a vente- a remere.